—Order, Supreme Court, Bronx County (Jerry Crispino, J.), entered on or about November 10, 1997, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The IAS Court properly denied defendant’s motion for summary judgment since there are triable issues of fact as to whether defendant, in the course of removing snow from the area in which plaintiff several hours later allegedly slipped and fell, created the ice hazard to which plaintiff would attribute his injury (see, Suntken v 226 W. 75th St., 258 AD2d 314). Concur — Nardelli, J. P., Wallach, Lerner and Andrias, JJ.